Citation Nr: 1420257	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-03 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 
	
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Parkinson's disease.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1967.  He was stationed in Vietnam from January 1966 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The psychiatric issue has been recharacterized as noted on the title page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The tremor issue has also been re-characterized to better reflect the Veteran's contentions and the medical evidence of record. 

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  The Veteran does not have a diagnosis of PTSD based on a corroborated in-service stressor.

3.  The competent evidence of record does not show that any acquired psychiatric disorder is traceable to military service.

4.  The probative evidence shows the Veteran currently has Parkinson's disease; and the evidence does not affirmatively establish that the Veteran's Parkinson's disease is unrelated to his presumed in-service exposure to herbicides.

5.  Hypertension is not attributable to the Veteran's period of military service and did not manifest within a year of separation from service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101, note 1 (2013).

3.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In light of the Board's favorable decision in granting the claim of service connection for Parkinson's disease, this claim is substantiated, and there are no further VCAA duties as to this issue.  

Here, a pre-decisional letter dated in September 2010 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran.  VA has obtained service and VA treatment records; afforded the Veteran a PTSD examination; and provided him the opportunity to give testimony before the Board.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran has not indicated, and the record does not contain evidence, that he receives disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).

A VA examination and opinion with respect to the psychiatric issue on appeal was obtained in July 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for adjudication purposes.  The VA examiner provided an opinion based on examination of the Veteran, his reported history, and the entire claims file.  There is no indication that the examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant facts.  

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for hypertension, but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  Although competent medical evidence reflects a current diagnosis of hypertension, there is no competent and credible evidence that the Veteran's hypertension is related to service, or that hypertension manifested during an applicable presumptive period.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as hypertension and psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2013).

Hypertension

The Veteran asserts that he has hypertension that is attributable to his active military service.  He testified that he sought treatment for, and was diagnosed with, hypertension 2-3 years after his 1967 discharge, and that he has taken medication since that time.  See Hearing Transcript at 4, 13.

The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1 (2013).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

STRs contain elevated blood pressure readings, including the Veteran's March 1964 enlistment examination (136/84) and the January 1967 separation examination (146/72).  

During a 1985 VA Agent Orange examination, the Veteran reported that he was diagnosed with hypertension in 1985.

VA treatment records confirm that the Veteran currently suffers from essential hypertension.  The record does not contain medical evidence of hypertension from within one year of the Veteran's January 1967 separation.  Instead, it refers to a diagnosis of hypertension in 1985, nearly two decades after the Veteran left service.  Thus, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

In this case, there is no record of a diagnosis of hypertension during service or any in-service blood pressure readings that would indicate hypertension.  Neither of the two blood pressure readings recorded during service meet the requirements of hypertension under 38 C.F.R. § 4.104.  

Nor does the record indicate that the Veteran has endured continuous symptoms of hypertension since service.  Indeed, the probative evidence suggests an initial onset of hypertension nearly twenty years after his separation from service.  The Board finds the Veteran to be not credible with regard to the date he was diagnosed with hypertension, as his statements are inconsistent with the contemporaneous medical evidence (which the Board finds to be more probative).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Veteran believes his hypertension is due to his military service.  In this case, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to address the etiology of his hypertension and, therefore, the lay evidence is insufficient to establish a nexus between the Veteran's hypertension and his military service.  Thus, service connection is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the claim of service connection for hypertension must be denied.   See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  Moreau, 9 Vet. App. at 395-396. 

The Veteran, in written statements and testimony before the Board, attributes his current mental health problems to the following stressors that reportedly occurred while stationed in Vietnam:  (1) filling in as door gunner on several occasions; (2) witnessing a Vietnamese child run over by a military vehicle; (3) killing a Vietnamese soldier during guard duty; and (4) assembling body parts while on grave registration duty.  As a result of those in-service stressors, the Veteran maintains he developed permanent psychiatric disability.

There is no indication of psychiatric treatment or evaluation in service.  The Veteran's separation examination dated in January 1967 does not indicate a psychiatric abnormality.

An August 2006 VA treatment note contains a positive PTSD screen.  The nurse practitioner indicated that the disorder was related to the Veteran's son's death and "service experiences."  The Veteran declined mental health treatment at that time.

In September 2008, the Veteran related that he was a long-time alcoholic, that he typically drank to fall asleep, and that this had been a problem since his return from Vietnam.  He had stopped drinking 18-20 months earlier, and had experienced worsened anxiety, insomnia, and nightmares ever since.  He also reported social isolation, hypervigilance, short temper, and paranoia.  He described killing a Vietnamese soldier while on guard duty in Vietnam and seeing the body afterwards.  The assessment was rule out PTSD and alcohol abuse (in remission).

In October 2008, the Veteran complained of intrusive thoughts, flashbacks, recurrent nightmares, hyperarousal, concentration problems, insomnia, and "feeling anxious all the time."  He reportedly had experienced these symptoms since his return from Vietnam, but had used alcohol to cope until recently.  He described the following stressors:  (1) witnessing a Vietnamese child get run over by a military vehicle; (2) shooting an enemy soldier while performing guard duty; (3) handling bodies in graves registration.  The nightmares were reportedly related to these stressors and his son's death.  The Veteran had worked as a prosthetic technician for 32 years, and he had been married for 32 years.  He denied any major difficulties forming or maintaining social relationships, but did note long-standing difficulties with anxiety in public places or social events.  The examiner noted visible signs of anxiety throughout the interview.  The Veteran's stated mood was "down" and his affect varied appropriately.  Speech was clear and coherent.  Thought processes were linear and logical.  He denied suicidal ideation.  The clinician concluded that the Veteran "reported several significant symptoms of PTSD . . . including elements of re-experiencing symptoms, avoidance symptoms, and hyper-arousal symptoms."  Significant symptoms of depression were also noted.

In November 2008, VA mental health staff met and determined that the Veteran's symptoms did not currently meet the criteria for PTSD.  A diagnosis of anxiety disorder not otherwise specified was assigned "[g]iven the presence of significant anxiety symptoms related to his military trauma."  Alcohol dependence in full, sustained remission was also diagnosed.

In February 2009, the Veteran was diagnosed with anxiety disorder and adjustment disorder.  He was struggling with the loss of his job and poor sleep, and had experienced an increase in intrusive thoughts about Vietnam.  In December 2009, he was diagnosed with depression/anxiety.

A March 2010 mental health treatment note indicates that the Veteran reportedly had experienced auditory hallucinations since his military service.  A June 2010 treatment record contains an assessment of "[g]enerally anxious white male with features of PTSD, DEPRESSION, and some atypical auditory hallucinations."  (Emphasis in original).

The Veteran submitted to a November 2010 VA PTSD examination.  He complained of being grouchy and moody, and was nervous "all the time."  He also complained of nightmares about Vietnam "all the time" and flashbacks.  These episodes were mostly about the following Vietnam experiences: (1) seeing a Vietnamese girl run over by a military vehicle; (2) shooting a Vietnamese soldier during guard duty and seeing the body; and (3) unloading bodies from helicopters during graves registration.  He had heard voices ever since he was stationed in Germany.  These voices told him what he can and cannot do.  He had been married for 32 years.  He had a best friend whom he visited regularly.  He used to go the American Legion, but had not been going as much.  Although he no longer drank, he had used alcohol to avoid thoughts about Vietnam.

The Veteran was appropriately groomed and casually dressed.  He was alerted and oriented.  He was appropriate in overall behavior.  Eye contact was appropriate.  Speech was clear, coherent, and normal.  Affect varied appropriately during the interview.  Thought processes were linear and logical, and thought content was appropriate.  His mood was described as "don't care anymore" and had been that way for years.  He reported suicidal ideation with no intent.  There was no evidence of psychotic symptoms.  The examiner noted that content of the Veteran's auditory hallucinations "seem to be similar to that of a person's conscience debating what is right or what is wrong, or good versus bad."  

Psychological testing included the Structured Interview of Reported Symptoms (SIRS) and the Minnesota Multiphasic Personality Inventory (MMPI).  The examiner determined that the results of the SIRS were invalid because the Veteran scored in the "probable feigning range" on the Subtle Symptom scale, which assesses everyday symptoms that are not always associated with overt mental illness.  He also scored in the "probable feigning range" on the Severity of Symptoms scale, which measures symptoms of extreme and unbearable severity.  However, he scored in the Honest range of the Symptom Combination and Improbable or Absurd scales.  He also scored in the Honest range on the Reported vs. Observed Symptoms scale, which examines the discrepancy between what the veteran reports and what the clinician observes during testing.  He scored in the Indeterminate range on the Selectivity of Symptoms scale, which reveals that he endorsed a wide range of psychiatric symptoms.  He also scored in the Indeterminate range on the Rare Symptoms and Blatant scales.  On the supplementary scales, the Veteran endorsed many psychological symptoms that placed him the Probable Feigning range.  The examiner noted that "this combination of elevated scores on multiple scales is characteristic of individuals who are not forthright in their symptom reporting, and is rarely seen in clients responding honestly."  The results on the MMPI were also invalid because the Veteran's responses indicated over-reporting of symptoms.  The examiner concluded that the Veteran's overall responses to psychological testing indicate that "he was not forthright about his mental health symptoms and may have attempted to make them appear worse than may actually be the case."    
 
The VA examiner indicated that the Veteran exhibited several PTSD symptoms, but determined that he could not clearly evaluate their frequency, severity, and duration because of the invalid profiles produced during psychological testing.  Instead, the examiner diagnosed anxiety not otherwise specified and depression not otherwise specified.  He noted that depression post military factors included the death of the Veteran's son and his recent retirement.  He acknowledged that the Veteran's anxiety symptoms were reportedly related to his Vietnam experiences.  However, he refused to speculate with respect to etiology of either disorder, finding that the Veteran's forthrightness regarding symptoms was called into question by the psychological test results.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In light of the evidence of record, the Board finds the Veteran's statements as to his stressors and his PTSD symptomatology are not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The fact that the VA examiner determined that the Veteran is malingering with respect to the nature and severity of any psychiatric symptomatology erodes his credibility.  Therefore, the Board also assigns no probative value to the Veteran's purported history of experiencing psychiatric symptoms since service. 

The Veteran also consistently reported to VA providers that he had engaged in combat.  There is no evidence in the record that the Veteran ever engaged in combat.  The DD 214 shows that his military occupational specialty (MOS) was that of supply specialist and does not reflect combat awards or decorations.  Because the Veteran did not participate in combat, further verification of his asserted stressors is necessary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d),(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Additionally, there is no indication of psychiatric treatment or intervention during the Veteran's active service or for the years immediately following service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim, such as the question of service connection for an anxiety disorder.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the reasons set out above, the Board finds the Veteran's contentions regarding events in service and his subsequent psychiatric symptomatology to not be credible.  The Board acknowledges that the Veteran's wife wrote a statement that describes the Veteran's long struggle with nightmares and flashbacks.  The Veteran additionally contends that events in service led to his problems with depression and anxiety.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the many stressful events during the Veteran's life (to include but not limited to, the death of his son and the loss of his job), the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case. 

The Board acknowledges the Veteran's opinion that he suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  The November 2010 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for PTSD.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder, consideration of the results of psychological testing, and were supported by an adequate and persuasive explanation.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  Moreover, the VA opinion is consistent with the other competent clinical evidence, which reflects the presence of PTSD symptoms, but contain diagnoses of anxiety disorder and depression.  In any event, there has been no verification of a stressor in this case and, in fact, the Veteran's report of stressors is unreliable.  Accordingly, the Board concludes that service connection for PTSD is not warranted.

There is also no probative medical opinion that the Veteran's depression, anxiety, or other acquired psychiatric disability is related to service or any incidence of service.  The November 2010 VA examiner adequately explained why an etiology opinion could not be reached without resort to mere speculation.  See Jones, 23 Vet. App. at 382.  

Furthermore, there is no indication in the record that the Veteran has or has ever had a psychosis.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that any currently diagnosed Axis I psychiatric disorder developed as a result of an in-service stressor or is otherwise related to the Veteran's active service.  Nor does the record show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability and that claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for any acquired psychiatric disability is denied.
	
Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Parkinson's disease secondary to in-service herbicide exposure is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


